Betts, J.
This is an action brought by plaintiff, a manufacturing company of 'Troy, for the purpose of obtaining an injunction against the defendants, their agents and sympathizers, during the pendency of the action and for all time, from interfering with the business of the plaintiff and from patroling and picketing the streets near its factory and harassing the plaintiff in and about its business and from’ intimidating, assaulting, interfering with or molesting persons entering or leaving plaintiff’s premises or such persons as may be desirous of entering or leaving the same and for similar and kindred purposes and for damages for such alleged actions heretofore had by the defendants.
The answer denies the commission of any of the acts alleged in the form and manner alleged.
The plaintiff, upon the complaint, a bond and various affidavits in support of the complaint, has obtained_£Llemps,rary injunction herein against the defendants; and this" motion " isWnadrTon behalf of all the defendants for the purpose of modifying or vacating this temporary injunction pending the trial of the action. The principal defendant is Mary F. Terry, as president of Collar Starchers’ Union FTo. 1 (so sued hut in reality president of Collar Starchers’ Union *267No. 2), of Troy, N. Y., of which union all of the defendants, with the exception of George Waldron, are members and Mary F. Terry is the president. All of the defendants except Mary F. Terry and George Waldron are former em-j ployees of the plaintiff.
The facts appearing from the papers herein are in substance: That, on or prior to May fifteenth or sixteenth of this year, all of the defendants except Terry and Waldron were employed by the plaintiff as collar starchers in" its factory at Troy. Some time prior to that time there had been a strike or lockout in the factory of Cluett, Peabody & Company, a firm or corporation doing a similar kind of business in the city of Troy, in that part of its factory in which starchers were employed. This plaintiff, Cluett," Peabody & Company and other collar manufacturers in Troy are members of an association known as the Collar & Shirt Manufacturers Association of Troy, FT. Y.; and the objects for which it is alleged said association was maintained, as stated in the affidavit of the president of plaintiff (Searle), are “ for ,the mutual advancement and protection and betterment of the common interests of the members thereof,” For some purpose deemed wise by the Searle Manufacturing Company, after the strike or lockout of the starchers in the factory of Cluett, Peabody & Company, the plaintiff decided to have certain unstarched collars of said firm of Cluett, Peabody & Company starched by plaintiff’s employees; and, on May fifteenth or sixteenth, the said president Searle announced that purpose to his employees and, in substance, that they would be expected to go to work upon said collars of said Cluett, Peabody & Company on the following day and, if none of them _ returned to work the following day, the president would be compelled to conclude that the said employees had struck; that one of the defendant starchers, apparently speaking for all of the defendant employees of plaintiff, in substance declined to do the work of the firm of Cluett, Peabody & Company, while not declining in any way toydo the work as formerly done for the plaintiff. The defendant employees of the plaintiff did not return to work upon the following day, nor at any time since, to do the work *268of Cluett, Peabody & Company, as requested by the plaintiff’s president, or the work of plaintiff.
It is claimed on this hearing by the plaintiff that this act and what occurred at the time that this statement was made and as a result thereof constituted a strike on the part of the defendant employees. It is claimed by the defendants that what occurred at the time constituted a lockout by the plaintiff of its former employees, the' defendant starchers here. By whatever name it may be called, it is apparent that the trouble between this plaintiff and such of the defendants as were its former employees had its inception by the assumption on the part of the plaintiff of the labor troubles of the firm of Cluett, Peabody & Company.
The number of starchers employed by plaintiff at the time is given as about thirty. The plaintiff, by this announcement to its employees, undertook to add to their labors by giving them a portion of the work from the factory of Cluett, Peabody & Company. It does not appear that the wages of the defendant starchers were raised or offered .to be raised, nor does it appear that any greater number of employees were to be put to work to do what necessarily, so far as appears from the papers submitted, would be an increased burden to these employees. So we find the proposition of the plaintiff to be an added labor for its employees, with no additional compensation nor any additional employees to assist in doing the same. It may, I think, be fairly assumed that, originally, plaintiff employed only a sufficient number of starchers to properly do its own work. • Cluett, Peabody & Company was described on the argument as the largest firm of its kind in the country, hence the labor of plaintiff’s starchers must have been increased. So it is seen, if this labor disturbance is called a strike, that the strike of the starchers was, in fact, against an increase of labor without an increase of compensation, or a strike to improve their condition as laborers, although not so announced at the time, Such a strike has been held to be justifiable in this State. National Protective Assn. v. Cumming, 170 N. Y. 315-322.
It is also fairly inferable from all the papers submitted here that the starching employees of Cluett, Peabody & *269Company were members of this same union; hence the defendants herein, plaintiff’s employees, by declining to do the work of this firm, were seeking to aid their fellow members of the union in a peaceful way, so far as quitting work is concerned, which it has been held in this State is justifiable and pennissible. National Protective Assn. v. Cumming, supra,
Subsequently to this fifteenth or sixteenth of Hay, a system of picketing or patroling the street in front of and about plaintiff’s factory was instituted; and in this picketing or patroling some or all of the former employees of the plaintiff took part. What occurred growing out of this picketing or patroling is very much in dispute here. The plaintiff claims that it was carried to such extremes that parties who desired to obtain employment from it were coerced and intimidated and prevented from so doing; that others of its employees who did not strike were also coerced, intimidated, assaulted and prevented from entering and leaving its factory and some of them disturbed on the way to and from their homes and at their homes. It is claimed by the plaintiff that this was carried to such an extent as to be a great hindrance to its business and that substantial damage to it has resulted from such a course of action by its former employees and their aiders and sympathizers. On the part of the defendants, plaintiff’s former employees, it is claimed that only peaceful picketing and patroling, in front of the plaintiff’s factory and the' highway and street upon which it is located and in that vicinity, was had, and that no person was assaulted, molested, coerced or intimidated by them, and that nothing was done by any of them to in any way cause any'trouble or disturbance or any damage to the 'plaintiff or any of its other employees; that whatever disturbances, if any, there were to these employees or those seeking employment were occasioned by other people for whom these starchers were and are in no wise liable. Upon these points there is •a_yery_great conflict in the affidavits submitted as to just what occurred at different times. The defendant starchers deny in great detail anything except peaceful picketing or patroling and that only for the purposes of *270observation and peaceful persuasion. Answering affidavits are submitted by plaintiff on this hearing which deny some of defendants’ affidavits, and elaborate somewhat the charges made in plaintiff’s original affidavits, and state some alleged new developments in the progress of the differences between plaintiff and the defendants herein, and also seek to connect these defendants with other litigation between other manufacturing concerns and their former employees now being had at Troy.
The affidavits submitted by both sides are very voluminous, have been carefully read and patiently considered, and no good purpose can be conserved by their further analysis here. It is proper, however, to state that this court has not read nor considered the papers submitted by plaintiff in the two cases of Cluett, Peabody & Company and United Shirt & Collar Company v. Mary F. Terry and others, as it seemed manifestly unfair and unjust to these defendants so to do.
Taking the complaint and answer and all the affidavits in this action submitted by both the plaintiff and defendants ./with the exception noted), I am of opinion that there is I not sufficient before this court to justify a temporary in- ! junction- against the defendant, Starchers’ Union No. 2 of ' Troy, U. T.
The charges as made against it consist either of statements i .that must from their nature have been made on information II and beligf, or else of statements alleged to have been made by some of the members of the defendant Starchers’ Union as to action.taken by that body. All of the alleged statements by members of the union are denied by them emphatically and with a great deal of detail. All of the persons, so far as appears to this court, who are in a position to actually know what action has been taken by this union_deny that it advised or ordered, a strike or is continuing the same,-orTEit any person or persons are doing this by its direction, or that any overt act, such as assault, intimidation or coercion, has been' employed or advised by it; and it disclaims the intention to do any such act or the right to do the same. * It will not do to say that no harm can come from continuing this injunction *271against the defendant the Starehers’ "Union, even if it had taken no such action and did not contemplate it. The diffb culty with a position of that kind is -that the granting of an injunction in a measure assumes that the union has taken such a position, has taken a position or taken some action injurious to the plaintiff, or that it is about to do so. Either one of these decisions must of necessity injure the union, and it is an imputation that the court should not put upon it; without it fairly appearing that such action is necessary.^ This is an extraordinary proceeding. It is invoking the strong arm of the law, asking for a temporary injunction pending litigation; and such injunctions are not granted by the court lightly, nor unless the reasons for "such action are convincing and some necessity is shown for haste, in order to preserve the relative position of the parties pending litigation or for some other grave reason.
Whatever applies to the union applies fairly to Mary F. Terry as an individual, so that the injunction may be vacated both as to the union and Mary F. Terry individually.
As to the other parties to the action, there is such a variance between the facts claimed in the affidavits of the plaintiff and those in the affidavits of the defendant that I am inclined to permit the injunction as to them to stand pending the trial, with the exception that it should be so modified that the same shall not be held to prevent the defendants, plaintiff’s former employees, from peacefully picketing, in reasonable numbers, for the purpose of observation only, the plaintiff’s premises from the highways or streets in its vicinity and endeavoring by argument, persuasion or appeal only, to prevent other persons from becoming employees of plaintiff and from peaceably assembling at any place or places in the city of Troy. This modification is not to be so construed as to permit the use" of violence, intimidation, threats or coercion, nor the use of vile and improper names; and the modification will also provide that only a reasonable number of the defendants, their abettors or sympathizers, may at any one time take part in this picketing or patroling; it being the intention of this modification granted that such numbers shall not congregate in front of or *272about the premises of the plaintiff as to in itself he a menace to any timid person employed there or seeking employment there or having business there; nor is this modification to be construed by any person as authority or license for any overt act by which the property of the plaintiff, or the persons of its actual and intending, employees or former employees or customers, shall be in anywise injured or interfered with; and to that end, as the next term of court in Rensselaer county is not held until January next, the modification will provide for permission to the plaintiff to apply, upon three days’ notice to its adversaries, to any judge or Special Term, for reinstatement of this temporary injunction as it stood before this modification ordered, or for such additional or other temporary injunction as the facts then shown may show to be necessary or desirable.
Ordered accordingly.